DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/07/2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4-5, 7-8, 9, 11, 13, 15, 17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 9,331,746, IDS Document) in view of Zavis et al. (US 5,596,263).
Regarding Claim 1, Walsh discloses a circuit breaker (Figures 1-16) comprising: 
a housing (comprising housing of 6, 8, 4, not labelled, Figure 1); 
a circuit protection device disposed within said housing (circuit interrupter 4, Figure 1), said circuit protection device operable to i) sense operating conditions associated with at least one current path through said circuit breaker (sensed current to ADC 20 of electronic trip unit 8, Figure 2, Column 5, lines 35-42), the sensed operating conditions including at least two of current, voltage, power, energy usage, temperature, waveform capture, and transient events (Column 5, lines 8-24, “…..e.g., stored information relating to the operation and/or status of circuit interrupter 4, such as cause of trip, load, voltage and harmonics information described elsewhere herein”, Column 11, line 33- Column 12, line 19, “…..3) voltage information including the actual measurement of phase to phase voltages for a certain amount to time prior to trip (much like current, an imbalance indicates problems in the connected devices, ….. and (4) harmonics information (all electrical devices emit a certain amount of energy across the spectrum; excessive levels can cause interference in other devices…..)”) and ii) selectively open the at least current path based on the sensed operating conditions (electronic trip unit 8 receiving sensed current to selectively open the current path based on the trip settings, Column 5, lines 25-56); 

at least one communications interface (comprising 26, 28, 30, 12, Figure 2) communicatively coupled to said processing device (28, 30, 26, 12 coupled to microprocessor 18, Figure 2), said at least one communications interface operable to receive the operating conditions data from said processing device to facilitate exporting the operating conditions data to a remote computing device (exporting data to near field communication device 16, Figure 2), 

Walsh does not disclose that the at least one communications interface comprises a memory card interface operable to engage a memory card to store the operating data when the memory card engages said memory card interface, wherein said memory card interface is accessible through an aperture defined in said housing of said circuit breaker.
  Zavis discloses a circuit breaker (Figures 1-8) comprising: 
a housing (housing shown in Figure 3); 
a circuit protection device disposed within said housing (comprising 402, Figure 4, 115, 102, Figure 8), said circuit protection device operable to (i) sense operating conditions associated with at least one current path through said circuit breaker (comprising 120, Figure 8), the sensed operating conditions including at least two of current, voltage, power, energy usage, temperature, waveform capture, and transient 
(ii) selectively open the at least one current path based on the sensed operating conditions (comprising 116, 540 for open/control 115, Figure 8, Column 11, lines 54-61, Column 12, lines 10-12);
 a processing device (comprising 116, Figure 6, 502, Figure 8, see also corresponding elements in other Figures) communicatively coupled to said circuit protection device (502 communicatively coupled to 116, Figure 8), said processing device operable to (i) process the sensed operating conditions (Column 11, lines 46-54) and (ii) collect operating conditions data from said circuit protection device (Column 11, lines 54-61), the operating conditions data including the sensed operating conditions and a trip indication that indicates whether said circuit protection device has opened the at least one current path (Column 6, lines 31-55, Column 12, lines 10-16);
at least one communications interface (comprising 138, Figure 4, 522, Figure 8) communicatively coupled to the processing device (comprising 406, Figure 4), said at least one communications interface operable to receive the operating conditions data from said processing device to facilitate exporting the operating conditions data to a remote computing device (Column 6, line 56-Column 7, line 8), 
wherein said at least one communications interface comprises a memory card interface (138, Figure 4), operable to engage a memory card (140, Figure 4), and wherein said processing device is operable to store the operating conditions data to the memory card when the memory card engages said memory card interface (Column 6, line 56-Column 7, line 8, Column 5, lines 10-26), and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide in the circuit breaker of Walsh, the at least one communications interface comprises a memory card interface as taught by Zavis to store and access the operational data for later use (see Zavis, Column 5, lines 12-26, “… provides data exchange between the processor and a removable, field programmable data memory storage module (memory card) 140. The memory card 140 has read/write capability and is used, for example, to store controller data for later retrieval, to update the configuration parameters of the controller…”). 
Regarding Claim 4, combination of Walsh and Zavis discloses the circuit breaker in accordance with Claim 1, wherein said at least one communications interface comprises a communications port (Walsh, 12 in Figure 2) operable to engage a communications cable coupled to the remote computing device (Walsh, 12 is serial port interface for engaging a communication cable, Figure 2, Column 5, line 2-4), and wherein said processing device is operable to transmit, using said communications port, the operating conditions data to the remote computing device through the communications cable (Walsh, 12 coupled to microprocessor 18, Figure 2, Column 5, lines 45-56).
Regarding Claim 5, combination of Walsh and Zavis discloses the circuit breaker in accordance with Claim 1, wherein said at least one communications interface comprises a wireless communications interface (comprising 28 including wireless controller memory and coupled to coupling element 30), and wherein said processing 
Regarding Claim 7, combination of Walsh and Zavis discloses the circuit breaker in accordance with Claim 1, wherein said circuit protection device comprises at least one of arc fault circuit interrupt, a ground fault circuit interrupt, and a dual function circuit interrupt (Figure 1, Column 4, line63 – Column 5, line 2, trip settings including ground fault pickup and ground fault time).
Regarding Claim 8, combination of Walsh and Zavis discloses the circuit breaker in accordance with Claim 1, wherein said at least one communications interface comprises a first communications interface (part of 26, 12, Figure 2) and a second communications interface (part of 28, 30, Figure 2), wherein said first and second communications interfaces are proximate one another on a surface of said housing (30, 12 adjacent as shown in Figure 2), wherein said first communications interface comprises a communications port operable to engage a communications cable (serial port interface 12, Figure 2), and wherein said second communications interface comprises a memory card interface operable to engage a memory card (28 comprising controller and memory, Figure 2, Column 5, line 42 – Column 6, line 4).
Claim 9 basically recites an electrical distribution center comprising: 
a mounting rail comprising a bus bar; at least one circuit breaker mounted to said mounting rail and electrically coupled to said bus bar, said at least one circuit breaker having the limitations as recited in Claim 1. Combination of Walsh and Zavis discloses the circuit breaker as discussed in the rejection of Claim 1, and also discloses an 
Claims 11, 13, 15 basically recite the limitations of Claims 4, 5, 7 respectively, except that the electrical distribution center of Claim 9 is recited.  Therefore, Claims 11, 13, 15 are rejected at least for the same reasons as for Claims 4, 5, 7.
Claims 17, 19-20 basically recite a method corresponding to the circuit breaker of Claims 1, 4-5 respectively, therefore, rejected at least for the same reasons as for Claims 1, 4-5. 
Regarding Claim 21, combination of Walsh and Zavis discloses the circuit breaker in accordance with Claim 1, wherein the processing device is further operable to interpret whether a fault condition has occurred and record the fault condition as fault condition data (Column 5, lines 8-24, “…..e.g., stored information relating to the operation and/or status of circuit interrupter 4, such as cause of trip, load, voltage and harmonics information described elsewhere herein”, Column 11, line 33- Column 12, line 19, “…..3) voltage information including the actual measurement of phase to phase voltages for a certain amount to time prior to trip (much like current, an imbalance indicates problems in the connected devices, ….. and (4) harmonics information (all 
Regarding Claim 22, combination of Walsh and Zavis discloses the circuit breaker in accordance with Claim 21, wherein the processing device is further operable to bundle the operating conditions data and the fault condition data into a single data file (Figures 11-12, Column 11, lines 23-32. Column 12, lines 4-20).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 9,331,746, IDS Document) in view of Zavis et al. (US 5,596,263) and Carlino et al. (US 2014/0118875).
Regarding Claim 12, Walsh discloses the electrical distribution center in accordance with Claim 11, wherein said communications port comprises a serial port (12 is serial port interface for engaging a communication cable, Figure 2, Column 5, line 2-4).  Walsh does not specifically disclose a universal serial bus (USB) port.  
Carlino discloses a circuit breaker comprising a communication interface (Figures 1-8, Abstract) comprises a communication port that comprises a universal serial bus (USB) port (14, Figure 1, Paragraph 29, “…USB interface comprising USB cable 12 that is selectively connectable to a mini USB connector 14 provided as part of electronic trip unit 8”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the combination, a USB port as taught by Carlino to communicate with external processors/computing devices to set operating parameters (see Carlino, Paragraph 29, “…an operator is able to (i) establish functional trip settings for electronic trip unit 8 by inputting the desired setting into a graphical user interface (GUI) provided on computing device 10 and transmitting the settings to . 
Response to Arguments
Applicant's arguments filed on 3/07/2022 have been fully considered but they are not persuasive and/or rendered moot in view of new grounds of rejection.  
Applicant’s arguments, on 9-12 of the Remarks are primarily toward the amended limitations of independent claims 1, 9 and 17and the combination of Walsh and Wilson are rendered moot as newly found Zavis reference is relied upon in combination with Walsh for the teaching of a memory card interface (including the limitation of accessible through tan aperture defined in a housing of the circuit breaker) comprised in a communication interface as recited in the claims.  
Applicant’s arguments toward Wilson reference are rendered moot as the reference is not relied upon in the current rejection.
Regarding Applicant’s arguments, on Page 12 of the Remarks toward dependent claims, please see the response to arguments toward independent claims 1, 9 and 17 above.  	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schlotterer et al. (US 20130148249); Wilson US 9,331,746) discloses a communication interface (transceiver 100, Figure 1, Paragraph 33) comprising a controller portion (comprising 105, Figure 1) and a memory portion (comprising 110, 135, Figure 1) that includes a memory card interface (comprising 135, . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 3/24/2022